Name: Commission Decision No 3501/85/ECSC of 11 December 1985 amending Decision No 528/76/ECSC regarding the Community system of measures taken by the Member States to assist the coal-mining industry
 Type: Decision_ENTSCHEID
 Subject Matter: coal and mining industries;  economic policy
 Date Published: 1985-12-13

 Avis juridique important|31985S3501Commission Decision No 3501/85/ECSC of 11 December 1985 amending Decision No 528/76/ECSC regarding the Community system of measures taken by the Member States to assist the coal-mining industry Official Journal L 335 , 13/12/1985 P. 0008 - 0008 Spanish special edition: Chapter 12 Volume 5 P. 0017 Portuguese special edition Chapter 12 Volume 5 P. 0017 *****COMMISSION DECISION No 3501/85/ECSC of 11 December 1985 amending Decision No 528/76/ECSC regarding the Community system of measures taken by the Member States to assist the coal-mining industry THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular the first paragraph of Article 95, Having consulted the Consultative Committee and the European Parliament and with the unanimous assent of the Council, Whereas, in order to resolve financial and social problems in the Community coal industry, the Commission adopted Decision No 528/76/ECSC (1); whereas that Decision will cease to have effect on 31 December 1985; Whereas, although the economic conditions which justified adopting Decision No 528/76/ECSC have altered, the Community coal industry is still not capable of surviving without aid in view of the conditions prevailing on the energy market; Whereas, on 25 September 1985, after careful consideration of the present and foreseeable situation in the coal industry, the Commission therefore adopted a proposal setting out new rules concerning aid; Whereas, pursuant to the first paragraph of Article 95 of the Treaty, the unanimous assent of the Council is needed and the Consultative Committee must be consulted before a new decision on aid can be adopted; whereas the Commisson has also consulted the European Parliament; Whereas the time remaining before Decision No 528/76/ECSC ceases to have effect is insufficient for a careful examination of all the problems involved; whereas a period of six months would appear to be adequate for this purpose, HAS ADOPTED THIS DECISION: Article 1 Article 18 of Decision No 528/76/ECSC is hereby replaced by the following: 'This Decision shall cease to have effect on 30 June 1986.'. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 1985. For the Commission Nicolas MOSAR Member of the Commission (1) OJ No L 63, 11. 3. 1976, . 1.